Case 6:20-bk-05804-KSJ Doc 44 _ Filed 02/08/21 Page 1of12

United States Bankruptcy Court

Middle District of Florida

 

 

In re: Case No. 6:20~bk-05804-KSJ
James Peter Pantelakos; Jr. Chapter 13 Fl LE D
Debtor* Date:2/8/2021 _ via; email
Clerk, U.S. Bankruptcy
S Orlando Division

NOTICE OF OBJECTION TO CLAIM(s) (AMENDED)

Debtor James Peter Pantelakos; Jr., has filed an objection to your claim(S) in this

bankruptcy case.

Your claim may be reduced, modified, or eliminated. You should read these

papers carefully and discuss them with your attorney, if you have one.

(f you or your attorneys do not take proper steps, the court may decide that you

do not oppose the objection to your claim.

Debtor’s Introductory Statement of Objection to Creditor Claim(s)

“Anyone may arrange his affairs so that his taxes shall be as low as possible:
he is not bound to choose that pattern which best pays the treasury. There is
not even a patriotic duty to increase one’s taxes. Over and over again the
Courts have said that there is nothing sinister in so arranging affairs as to
keep taxes as low as possible. Everyone does it, rich and poor alike and all do
right, for nobody owes any public duty to pay more than the law demands.””
~ Judge Learned Hand (1872-1961), Judge, U.S. Court of Appeals in the
case of Gregory v. Helvering 69 F.2d 809, 810 (2d Cir. 1934), aff'd, 293 U.S.
465, 55 S.Ct. 266, 79 L.Ed. 596 (1935)
Case 6:20-bk-05804-KSJ Doc 44 _ Filed 02/08/21 Page 2 of 12

A debt instrument {Tax Lien} based in Extrinsic fraud? shall remain a
fraudulent debt instrument no matter how manner times it is fictitiously created,
laundered and exchanges hands; it thus remains invalid on its’ face [Ved Ab
initio]. Such an alleged debt instrument is always harmful to those injured directly
by its fraudulent creation and robs them {alleged Debtor(s)} of their money and/ or
estate.

BACKGROUND

This is the instant case whereas after having knowledge of the law the
Brevard County Property Appraiser (BCPAO) failed to follow the Constitution and
Laws of Florida in rendering just property valuation assessments on Debtar’s
private homestead by failing to grant Constitutional absolute entitled homestead
exemption benefits for which he qualified for since February 2000 to present day
and the Brevard County Tax Collector [BCTCO] acting in concert with and /or
colluded with BCPAO under color af law to engage in a patterned scheme to
defraud Debtor out of his monetary assets or in alternative his life estate causing
actual financial injuries, public harassment and emotional harm demanding illegal
tax assessment amounts and further engaging in unlawful taxation collection(s)
contrary to their respective duties owed to follow the laws and Constitutions
of Florida and the United States of America resulting in fraud’ by unlawful
enrichment! of the Tax Collectors public coffers by filing a said fraudulent debt
instrument claim, then schemed to defraud the General Public by offering up for
sale to highest bidder such fraudulent debt instrument/Claim; in which T.L.O.A.
LLC., Allegedly was duped into purchasing from BCTCO.

T.L.O.A’s alleged Creditor claim should be sought against BCTCO who has
unclean hands; not the Debtor in this instant matter and it is improperly claimed
before this court and thus should be discharged for lack of standing, improper
jurisdiction and lack of cause of action for which relief can be granted against this
Debtor ;as this Debtor is an improper party to the alleged Creditor’s Claim; which
should be discharged in favor of this Debtor with reservation of rights for
TRLAO, LLC to seek and file any legal Claim(s) for restitution collectively against
BCPAO and Brevard County Tax Collector as proper parties to such debt claim
respectively in a civil action and or criminal action under Title 18 U. S.C.A.
Sections 241, §242 and related laws in a proper court of law having jurisdiction to

2
Case 6:20-bk-05804-KSJ Doc 44 _ Filed 02/08/21 Page 3 of 12

hear such claims of action for damages involving Unjust Enrichment which may be
pursued.

{If anything Debtor is nothing more than a mere witness to TLAO, LLC’s
alleged Claim to BCPAO and BCTCO’s nefarious acts of deception upon the
public by engaging under color of law in imposing unlawful tax assessments and
collections contrary to Florida Taxation Codes by improperly denying absolute
entitled Constitutional Benefits as a matter of law allowing for ...” arranging
affairs as to keep taxes as low as possible. Everyone does it, rich and poor
alike and all do right, for nobody owes any public duty to pay more than the
law demands.”” ~ Judge Learned Hand}.

 

‘Unjust enrichment is an obligation that the law creates even without any
contract or agreement. In order for a plaintiff to prevail on a claim of unjust
enrichment, that party is required to prove that (1) the other party was enriched,
(2) at that party's expense, and (3) that it is against equity and good conscience to
permit the other party to retain what is sought to be recovered.

- Inorder to win a claim of unjust enrichment, the plaintiff, who has the
burden of proof, must demonstrate that the defendant benefited—was
“unjustly enriched” —at the plaintiff's expense. The elements that must be
established to prove this include:

- The plaintiff conferred a benefit on the defendant;

- The defendant either accepted the benefit voluntarily without
coercion or requested the benefit;

- The defendant did not pay or otherwise offer the plaintiff compensation for
the benefit conferred; and The flow of benefit to the defendant without
recompense to the plaintiff is deemed inequitable.

To bring an action for fraud fn Florida, a victim must be able to prove the
following elements.
Case 6:20-bk-05804-KSJ Doc 44 _ Filed 02/08/21 Page 4 of 12

First, the victim must prove that the defendant intentionally made a
misrepresentation of material fact to the victim.

econd, the victim must prove that the defendant intended that the victim

5 ,

would rely upon the false statement of material fact or omission.

Third, the victim must show that he or she reasonably relied on the
misrepresentation.

Finally, the victim must show that, as a result of his or her reliance on the
misrepresentation or omission, the victim was actually damaged and suffered

a harm.

o According to Standard Jury Instructions-Civil Cases (No. 99-2), 777 So.2d
378, 381 (Fla. 2000), a material facts is one that is of such importance that
the plaintiff would not have entered into a transaction but for the
statement.

Eraud in the Inducement is the use of deceit or trick to cause someone to do
something to their detriment, such as using false statements to induce someone
to sign a contract that is to their detriment.

3Extrinsic fraud which usually occurs in family and domestic relations cases
whereby one uses fraud to prevent one from obtaining information necessary to
their ability to prove their case, such as lying on a Florida Family Law Financial
Affidavit, or fabricating evidence. Extrinsic fraud also occurs in foreclosure cases
where the lender through their fraud forces the homeowner to lose their

property.

* Florida Attorney General Advisory Legal Opinion Number: AGO 2008-44,
Date: August 28, 2008, Subject: Homestead Exemption, Florida Land Trust
regarding Land Trust determined to qualify for Homestead Exemption when
a Life Estate is granted by a Trustee of a Land Trust.

e Supporting Legal Precedence for this Application's approval can be found in
the Florida Administration Code; Regarding “Homestead Exemptions”,
Florida Statutes, Attorney General Advisory Opinions (AGO), and Florida
Case 6:20-bk-05804-KSJ Doc 44 _ Filed 02/08/21 Page 5 of 12

Constitution and in Florida Case Law; as Mr. Pantelakos meets All the
Prerequisites for granting said homestead Exemption(s) germane to
application for such exemptions.

* “12D-7.009. Homestead Exemptions - Life Estates.

(1) A life estate will support a claim for homestead exemption. ... Law
Implemented 196.001, 196.031, 196.041 FS. “

® 12D-7.0143 FAC

e =s.6,Art. Vil of the State Constitution; “ Article VI, Section 6 of the Florida
Constitution provides that all property owners who, as of January 1, have

 

legal or equitable fifle to real estate and maintain it as their permanent
residence, are entitled to a $25,000 Homestead Exemption, ora
percentage thereof if fhe ownership interest is less fhan 100%. Only one
Homestead Exemption is allowed to any individual or family unit. “

e 196.041 FS. “(2) A person who otherwise qualifies by the required
residence for the homestead tax exemption provided in s. 196,031 shall be
entitled to such exemption where the person’s possessory right in such real
property is based upon an instrument granting to him or her a beneficial
interest for life, such interest being hereby declared to be “equitable title to
real estate,” as that term is employed ins. 6, Art. VII of the State
Constitution; and such person shall be entitled to the homestead tax
exemption irrespective of whether such Interest was created prior or

subsequent to the effective date of this act.” [See Certificate of Trust]
Case 6:20-bk-05804-KSJ Doc 44 _ Filed 02/08/21 Page 6 of 12

e “18 U.S.C. § 242 - U.S. Code - Unannotated Title 18. Crimes and Criminal
Procedure § 242. Deprivation of rights under color of law -- Whoever,
under color of any law, statute, ordinance, regulation, or custom, willfully
subjects any person in any State, Territory, Commonwealth, Possession, or
District to the deprivation of any rights, privileges, or immunities secured or
protected by the Constitution or laws of the United States, or to different
punishments, pains, or penalties, on account of such person being an alien,
or by reason of his color, or race, than are prescribed for the punishment of
citizens, shall be fined under this title or imprisoned not more than one
year, or both; and if bodily injury results from the acts committed in
violation of this section or if such acts include the use, attempted use, or
threatened use of a dangerous weapon, explosives, or fire, shall be fined
under this title or imprisoned not more than ten years, or both; and if
death results from the acts committed in violation of this section or if such
acts include kidnapping or an attempt to kidnap, aggravated sexual abuse,
or an attempt to commit aggravated sexual abuse, or an attempt to kill,
shall be fined under this title, or imprisoned for any term of years or for life,
or both, or may be sentenced to death.”

@ 851. False Claims—18 U.S.C. § 152(4)

 

Material Facts

Comes Now Debtor, James Peter Pantelakos; Jr., hereby files his OBJECTION
TO Creditor Proof of Claim filed by TLOA OF FLORIDA, LLC., a Florida Limited
Liability Company [Document NumberL17000099100 FEI/EIN Number82-

6
Case 6:20-bk-05804-KSJ Doc 44 _ Filed 02/08/21 Page 7 of 12

1455380}, such filing is void of legal representation as a matter of law and improper
before this court thus Lacks standing to the proceed herein and further objects to
Brevard County Tax Collector’s [BCTCO] Objection to Debtor’s Chapter 13 plan
and hereby Debtor moves for discharge of such claim(s) and states the following in

support of hereof:

1. Debtor lawfully acquired an equitable in interest in the Bankruptcy estate in
2000 via a life estate.

2. 117 Deauville Avenue, NE, Palm Bay, Florida 32907 has been Debtor’s
lawful place of Domicile since February 2000 until present time without any
interruption along with filing Declaration of Homestead under section
222.17, Florida statutes.

3. The Debtor is a Permanent resident of Brevard County, Florida, holds
Florida Vehicle Registration, Florida Driver’s License.

4. Under Florida Law, Florida Administrative Code and Florida Constitution
Debtor is absolutely entitled to Homestead Benefits reducing tax assessment
valuations however has been deprived of such benefits by the Brevard
County Property Appraiser’s office resulting in improper tax assessments in
direct conflict of Florida Constitution and Laws of Florida resulting in
deprivation of rights under Florida Constitution and the U.S. Constitution.

5, Fraud in the Inducement: BCPAO and BCTCO having Knowledge of the
law, owed a duty to the public at large and this Debtor to stop and Prevent
injuries and failed to do so by engaging in a scheme to defraud Debtor out of
his earnings through unlawful tax assessments and collections and attempted to
steal his property when he could not afford their unlawful ransom and then
resorted into selling a fraudulent debt instrument to the General! Public engaging
in *Extrinsic fraud in an effort to unlawfully enrich the Tax Collector’s coffers
at the expense of this Debtor.
Case 6:20-bk-05804-KSJ Doc 44 _ Filed 02/08/21 Page 8 of 12

6. BCTCO has unlawfully proffered an debt owed and Filed its Fraudulent
Lien Claim directly against Asset Management Trust Service, LLC,
TRUSTEE in direct contradiction to Fl. Stat., Sec. 689.071(7) in which
confers immunity upon such custodial Trustee and therefore is defective as
a matter of law on its face as an invalid claim and in violation of 851. False
Claims—18 U.S.C. § 152(4) and then made a consorted attack against
Debtor’s Life estate to cause financial injuries; {Injuria Propria non cadet
in beneficium facientis {Black’s Law dictionary sixth edition Page 785}
Also see [Bouvier's 1856 Law Dictionary]

 

 

7. BCTCO Claim (claim 3) is fatal on its face as it files a Claim unlawfully
against a immune party and then attempts to steal assets of this debtor
amounting to filing a frivolous claim in violation of 851. False Claims—18

US.C. § 152(4).

8. Debtor, James Peter Pantelakos; Jr. was financially harmed by such
fraudulent debt claim(s) and debt instrument(s) and his title has been
Slandered along with being denied benefits he would have otherwise
qualified for and received had such fraud not be engaged in against his
pursuit for happiness, Constitutional rights and Life Estate.

9. Debtor lack’s knowledge of any evidence as to the financial dealings of
TLOA, LLC. Interacting with BCTCO unlawful Debt Claim(s) likely
resulting in it being defrauded by inducement of high yield interest rate by
use of such fraudulent debt instruments.

10.TLOA’s Debt Claim is with BCTCO and BCPAO at best; if any valid claim
exists, for their nefarious acts, not this Debtor as Debtor is before the Court
with Clean Hands.

11. Debtor was forced into filing this Chapter 13 in order to protect his life
estate and prevent further financial loss in order to stop BCTCO from
causing him to become homeless by the illegal theft of his estate by and

through their Fraud by unlawful Enrichment.
Case 6:20-bk-05804-KSJ Doc 44 _ Filed 02/08/21 Page 9 of 12

12. Had Debtor not been deprived of his Constitutional Rights and Benefits his
financial situation would be much different and would not be stressed over
the threat of becoming homeless at no fault of his own.

13. Further Debtor's home has been damaged and he would not be out
thousands of dollars had his Homestead been properly assessed and his
homestead exemptions been properly applied to his tax account in
accordance with Florida Laws and Florida Constitution.

14. The Debtor has paid into the Tax Collectors Coffers way more than what

the law demanded of him by improper tax assessments.

Wherefore, The Debtor respectfully requests that the Court enter an order
granting his Chapter 13 petition and discharging TLOA OF FLORIDA, LLC., Debt

Claim alleged along with Claim filed by BCTCO and dismissing Brevard County Tax
Collector’s Objection to Debtor’s Chapter 13 Plan in its’ entirety.

Dated 2-G- 202]

 

Respectfully Submitted,

James Peter fantetloakos Ir.
James Peter Pantelakos; Jr.; as Debtor/ Petitioner

Email: Law4yu@gmail.com
Ph: 321-914-7146

CERTIFICATES OF SERVICE

i, James Peter Pantelakos; Jr., HEREBY CERTIFY that a true and correct copy of the
foregoing “DEBTOR’s NOTICE OF OBJECTION TO CLAIM (S) (AMENDED)” has been
furnished in compliance with Local Rule 9013-3 in the manner required by Federal
Rules of Bankruptcy Procedure or Local Rules Fed. R. Bankr.P. 3007(a), and Loca!
Rule 3007-1(b) via Courier/Facsimile/Electronic mail/ US Mail to:
Case 6:20-bk-05804-KSJ Doc 44 Filed 02/08/21 Page 10 of 12

Electronically filed to

Clerk of Bankruptcy Court @: filmb-intake-orlando@fimb.uscourts.gov

Us Mail:

Dated

Atty Laurie K. Weatherford, Trustee
C/o. P.O. Box 3450
Winter Park, Florida 32790

Original certified Mail No. 7019-2970-0000-7390-8730

Atty Lauren M. Reynolds
C/o 329 Park Avenue, North 2" Floor
Winter Park, Florida 32729

Original certified Mail No. 7019-2970-0000-7390-8723

T.L.O.A. OF FLORIDA, LLC.
Mike Reiner

11 Talcott Notch Road
Framingham, Conn. 06032

Original certified Mail No. 7019-2970-0000-7390-8747

2-G- 202]

James Peter Pantelakas Ir.

James Peter Pantelakos; Jr.; as Debtor/
Petitioner

Email: Law4yu@gmail.com

Ph: 321-914-7146

117 Deauvile Ave, NE,

Palm Bay, Fl. 32907

10
Case 6:20-bk-05804-K Doc 44___ Filed 02/08/21 Page 11 of 12
U.S. Postal Service™
CERTIFIED MAIL” RECEIPT

fare em MOLES

 
    
    
 

  
 

For delivery information, visit our website at wiv. ace ere ehe

Fangingtony, #5 CT 8608? | i

  
 
 

 

 

 

Extra Services & Fees (check box, acu fee as te)
CiRetum Receiat thantcopy) 8 ni
Co Return Receipt (electronic) $__ $00 Postmark
(C1 Contted Mull Restricted Detivery  $ sa Here
CJ Acutt Signature Required §_¢e-ap—
[Adu Signature Resticted Detvery $_

Postage $0.75

 

 

 

 

 

 

Total Postage and Fi

$430

Bont ee BEIM BR
Steer a a oe PO Bax No. nnn nromnnennsernnnennencrennnnarenn)
" oh Lear? WOTCH RP

 

 

os e970 DOOD 73590 Bry?

 
 
  

 

 

ia EA SPEER Rach Benn be atom oted Sea lg Usted)

  
  
 

 
 
  

OR Te CUES Ao
CERTIFIED MAILY RECEIPT

U.S. Postal Service”
CERTIFIED MAIL? RECEIPT

   

 

 

 

 

 

 

 

 

   

 

 

 

A Damestic Mail Only a REE OG
rt nt
ro 9 Pena

a Wi ney par ex AL C2790 7 a ce
i - = = {aries wai Foe A) 3 IS
r Roni alee $3,601 . 0478 m $3.60 N478
ve 7a SORAGES B FOG fahock bow, add Tos al ™ (Bara Sav FSS rac a ay 21

CiRetum Receipt fhandcopy $ 5 cy | Coastm Receist aicopy) “git?
S [i Retum Receipt (electronic) $_ $2.00 Postmark a Ratu Recaptscotoncy : sine Postmark
[oy | Licenimed Mall Reaticted Detvery seerte— Hero a Cacctagrn aie Datony § $_ $0 on Here
a Haat Serato eetead Delvry § Soe aE — 5 [Adit lgnate Resiced Devo 37TH $508

oP

rp $0.75 — iP $0.75
7 la oataae mn Fae 12/04/2021 a = Peston ona 02/04/2024
co on
ATV LAVRRA MRR YMOLET | 73 LARY <AU Re 4. WEATHERFORD
S25 basa WORTH 2Nel FLOOR, Tes 2, BOK 3 3450

iy, Sisto, Bie a ; Pie

OTTER, PARK) Fhe 3A7EI WJIUTER. PARK, PLOR(DA 39.790

PS Fo CTO 0

 

      
 

Looe elt) ae Yrs sR cocina See Reverse tor Instructions
Case 6:20-bk-05804-KSJ Doc 44 Filed 02/08/21 Page 12 of 12
LISA CULLENs@RO-bk-05804-fike oC kaiwndokem Filed ARODIZAD vRameMaskessmeNTs

 

 

BREVARD COUNTY TAX COLLECTOR 2020 REAL ESTATE
TAX ACCOUNT NUMBER latoTons (oye 018] MILLAGE CODE .
2840234 54U0 Pay your taxes online at www.brevardtc.com
PRIOR YEAR(S) TAXES DUE.
Bankrupt, BANKRUPTCY 117 DEAUVILLE AVE
ASSET MGMT TRUST SERVICES LLC
TRUSTEE PORT MALABAR UNIT 7 LOT 16 BLK
BOX 500016 204
MALABAR, FL 32950
AO VALOREM TAXES

 
   
      

   
 

    

      

        

TAXING AUTHORITY MILLAGE RATE see ed ese TAXABLE VALUE TAXES LEVIED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

COUNTY GENERAL FUND 3.6929 85,260 0 85,260 314.86
BREVARD LIBRARY DISTRICT 0.4264 85,260 0 85,260 36.35
BREVARD MOSQUITO CONTROL 0.1728 85,260 0 85,260 14.73
S BREVARD REC DIST 2001-2020 0.2804 85,260 0 85,260 23.91
SCHOOL - BY STATE LAW 3.6940 89,910 0 89,910 332.13
SCHOOL - BY LOCAL BOARD 0.7480 89,910 0 89,910 87.25
SCHOOL - CAPITAL OUTLAY 4.5000 89.910 i) 89,910 134.87
CITY OF PALM BAY 7.8378 85,260 0 85,260 668.25
PALM BAY ROAD MAINTENANCE DIST —0.0000 45,260 0 85.260 0.00
ST JOHNS RIVER WATER MGMT OST 0.2287 85,260 0 85,260 19.50
FLA INLAND NAVIGATION DIST 0.0320 85,260 0 85,260 2.73
SEBASTIAN INLET DISTRICT 0.0796 85,260 0 85,260 6.79
ENV END LOAWTR LTD 65-24 0.0532 85,260 0 85,260 5.05
ENV END LD/WTR LTD(DBTP) 05-24 0.0522 85,260 0 85,260 4.45
S BREVARD REC DIST (DBTP)01-20 0.2842 85,260 0 85,250 24.23
PALM BAY ROAD (DBTP) 0.7516 85,260 Q 85,260 64.08
TOTAL MILLAGE 19,8398 AD VALOREM TAXES 1} $1,719.18 _)
tS
LEVYING AUTHORITY AMOUNT
101 MELB/TILLMAN WATER DISTRICT 24.44
158 SOLID WASTE DISPOSAL 57.00
(PAY ONLY ONE AMOUNT IN BOXES BELOW NON-AD VALOREM ASSESSMENTS | $21.44 |
If Paid By Nov 30, 2020 Dec 31, 2020 Jan 31, 2021 Feb 28, 2021 Mar 31, 2024
Please Pay $1,728.60 $1,746.60 $1,764.61 $1,782.61 $1,800.62
LISA CU LLEN, CFC NOTICE OF AD VALOREM TAXES AND NON-AD VALOREM ASSESSMENTS
BREVARD COUNTY TAX COLLECTOR 2020 REAL ESTATE
TAX ACCOUNT NUMBER ESCROW CD MILLAGE CODE .
2840234 3400 Pay your taxes online at www.brevardtc.com
PRIOR YEAR(S) TAXES DUE.
Bankrupt, BANKRUPTCY PAYING ONLINE VIA
ASSET MGMT TRUST SERVICES LLC E-CHECK IS FREE
zx TRUSTEE
PE BOX 500016
ues
ae a

  

MALABAR, FL 32950 z
“PAY ONLINE. NOT IN LINE"
PLEASE PAY IN U.S. FUNDS THROUGH U.S. BANK TO BREVARD GOUNTY TAX COLLECTOR, PO BOX 2500, TITUSVILLE, FL 32781-2500

If Paid By Nov 30, 2020 Dec 31, 2020 Jan 31, 2021 Feb 28, 2021 Mar 31, 2021
Please Pay $1,728.60 $1,746.60 $1,764.61 $1,782.61 $1,800.62

 

 

 

 

 

 

 

1 02840234 2020 &
